DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low power" in claim 1 line 7, is a relative term which renders the claim indefinite.  The term "low power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant refers to only using delta-sigma or successive approximation in specification page 5 lines 10-16.  For examination purpose, examiner t interprets that these ADC’s are low power.

Claim 1 line 11 recites “…and a digital application specific…”.  There is discrepancy with specification and claims.  Fig 5 shows ADC and beamforming are part of the ASIC, while claim recites this as different components of the digital micro beamformer.  It is not clear if the ASIC is being claimed as part of the micro beamformer or vice versa, and what components specifically include the microbeamformer or Digital ASIC.
Claim 1 lines 11-12 recites “to operate a core clock frequency”.  It is not understood what is meant.   To operate suggests that it is somehow controlling the functioning of the core clock frequency.  However, it can be seen from Fig 2, 5, that clock is being supplied to the ASIC.  Examiner interprets broadly to mean that some signal is generated based on clock signal.  
Claims 2-15 encompass these limitations and are rejected for same reasons.   
Claim 2 recites that “wherein …are located on the digital ASIC”.  This is confusing.  The claims require the amplifiers, ADCs, beamforming circuitry and ASIC to make up the digital microbeamformer, as in claim 1.  This claim suggests that ADCs and beamforming circuitry are part of digital ASIC.  It is not clear if the ASIC is being claimed as part of the micro beamformer or vice versa, and what components specifically include the microbeamformer or Digital ASIC
Claims 2-8, 12-14 encompass these limitations and are rejected for same reasons.   

Claims 7-8 encompass these limitations and are rejected for same reasons.   Further it is not clear if the digital circuitry in these claims refer to that of claim 6, claim 1, or something else.
Claim 15 recites “high voltage transmitters” in lines 1-2.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 15 recites “analog ASIC …wherein the amplifiers are located on an analog ASIC”.  In view of the parent claim 1, these limitations raise confusion as to what is being referred to as analog ASIC and digital microbeamforming. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 15 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt [US 6491634 B1] in view of Freeman [US 20050068221 A1].
As per claim 1, Leavitt teaches an ultrasound probe for digital microbeamforming (Leavitt Fig 2 item 100), comprising:
an array transducer (Leavitt Fig 2 item 202, Col 3 line 62)
adapted to scan a target region and coupled to a digital microbeamformer (Leavitt Figs 1-2);
wherein the digital microbeamformer comprises:
a plurality of amplifiers configured to receive analog echo signals from transducer elements of the array (Leavitt Fig 2 item 210, Col 4 lines 16-17);
ADCs configured to receive amplified analog echo signals from the amplifiers and to convert them to digital echo data (Leavitt Fig 2 item 212, Col 4 lines 24-25);
digital beamforming circuitry coupled to the low power ADCs and configured to produce digital beamformed echo signals (Leavitt Fig 2 item 218, 226 performs beamforming).
and a digital application specific integrated circuit (ASIC) (Leavitt Fig 2 item 234) configured to operate a core clock frequency (Leavitt Col 6 lines 14-16 “The gate signal is generated by the back-end ASIC 234 with the aid of internal line counters (timers).” This corresponds to operating a clock frequency).
The only difference is that Leavitt does not expressly teach that the ADCs are low powered.  However in view of applicant specification page 5 lines 10-16, and instant claims 10-11, examiner interprets that applicant is referring to delta-sigma or successive approximation ADC.
Freeman, in same field of endeavor, teaches low power (i.e. delta-sigma or successive approximation) ADC in beamforming (Freeman ¶0010).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Leavitt by known ADC devices.  As discussed in Freeman ¶0010, motivation for using such ADC would be for moderate conversion rate or high resolution conversion.  
As per claim 2, Leavitt in view of Freeman further teaches wherein the low power ADCs and the digital beamforming circuitry are located on the digital ASIC (Leavitt Col 4 lines 35-37 “ the ADC 214 and the sub-beamformer 218 may be combined and implemented in one or more ASICs”).
As per claim 5, Leavitt in view of Freeman further teaches wherein the low power ADCs and the digital beamforming circuitry are located on the same silicon die in the digital ASIC (Leavitt Col 4 lines 35-37, combining into one implies this).
As per claims  10-11, Leavitt in view of Freeman further teaches wherein the low power ADCs comprise delta-sigma / successive approximation analog to digital converters (Freeman ¶0010).
As per claim 15, Leavitt in view of Freeman further teaches further comprising a plurality of high voltage transmitters located on an analog ASIC and coupled to elements of the array transducer, wherein the amplifiers are located on the analog ASIC (Leavitt Fig 2 item 260, Col 3 lines 56-60, Col 6 lines 47-52, implemented on an FE ASCI implies it has some analog mode).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 2 above, and further in view of Schweizer [US 20090146695 A1]. 
As per claim 3, Leavitt in view of Freeman teaches claim 2 as discussed above.   Leavitt in view of Freeman does not expressly teach wherein the low power ADCs and the digital beamforming circuitry are located on a stacked die in the digital ASIC.
Schweizer teaches wherein the low power ADCs and the digital beamforming circuitry are located on a stacked die (Schweizer ¶0026, ¶0033).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the chip arrangement in Leavitt in view of Freeman by integrating stacked die concept for assembling IC.  The motivation to provide a hybrid IC which meets both the high voltage and high density requirements for a micro-beamformer ultrasound probe (Schweizer ¶0005). 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 2 above, and further in view of Shah [US 20060173335 A1].
As per claim 4, Leavitt in view of Freeman teaches claim 2 as discussed above.   Leavitt in view of Freeman does not expressly teach wherein the digital ASIC comprises a multi-chip module containing the low power ADCs and the digital beamforming circuitry.
Shah teaches wherein the digital ASIC comprises a multi-chip module containing the low power ADCs and the digital beamforming circuitry (Shah Fig 2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the chip arrangement in Leavitt in view of Freeman by integrating it into a multi-chip module as in Shah.  The motivation would be to provide an improved beamformer architecture capable of being scalable (Shah ¶0007).

Claims 6-8, 12 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 2 above, and further in view of Spooner [US 20070016023 A1].
As per claims 6-8, Leavitt in view of Freeman teaches claim 5 as discussed above.   Leavitt in view of Freeman does not expressly teach wherein the digital ASIC comprises digital circuitry configured to be clocked at a frequency greater than the core clock frequency, or configured to be clocked at a frequency that is at least twice the core clock frequency, or configured to be clocked at a frequency that is at least eight times the core clock frequency.
Spooner teaches wherein the digital ASIC comprises digital circuitry configured to be clocked at a frequency greater than the core clock frequency, or configured to be clocked at a frequency that is at least twice the core clock frequency, configured to be clocked at a frequency that is at least eight times the core clock frequency, or (Spooner Fig 1, item 12, ¶0028 “The Reference Clock will be multiplied in frequency eight times by Phase Locked Loop ( PLL) 50 to create High Speed Clock (HSCK) on line 52”).
Spooner, in the field of digital processing using ASICS discloses method of using PLL for clock generation.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the digital signal processing in the chip arrangement in Leavitt in view of Freeman by integrating clocking at high frequencies. The motivation would be to achieve high transfer rates and bandwidths (Spooner ¶0006). 
 As per claim 12, Leavitt in view of Freeman  further teaches wherein the low power ADCs are located on the digital ASIC and the digital beamforming circuitry is located on a separate interconnected ASIC (Leavitt Col 4 lines 35-37 “ the ADC 214 and the sub-beamformer 218 may be combined and implemented in one or more ASICs”.  If implemented on more IC’s would mean it is on separate ICs); and
wherein the probe is configured to transfer digitally beamformed data between two ASICs at a frequency that is at least twice the frequency of the core clock frequency of the ASICs (Spooner Fig 1, item 12, ¶0028).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman as applied to claim 1 above, and further in view of Holland [US 5963497 A]
As per claim 9, Leavitt in view of Freeman teaches claim 1 as discussed above.   Leavitt in view of Freeman does not expressly teach wherein the digital ASIC is configured to operate at a supply voltage of one volt or less.
However, it is noted that specification does not expressly explain any reason as to how or why this is value of 1 V is being selected for design.  Examiner interprets that applicant is using an operating value for ASIC that is conventionally available.  
Holland teaches wherein the digital ASIC is configured to operate at a supply voltage of one volt or less (Holland Col 9 lines 8-9).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the digital signal processing using chip with low operating voltage.  The motivation would be to provide power savings (Holland Col 9 line 10).

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Freeman and Spooner as applied to claim 12 above, and further in view of Phelps [US 20070016023 A1].
As per claims 13-14, Leavitt in view of Freeman and Spooner teaches claim 12 as discussed above.  Leavitt in view of Freeman and Spooner does not expressly teach wherein the digital beamforming circuitry is configured as thirty-two digital beamforming channels, and comprising four digital ASICs.
Phelps teaches wherein the digital beamforming circuitry is configured as thirty-two digital beamforming channels (Phelps ¶0041 “…two different receive beams, a multiplexer connects the integrated circuit 80 to only 32 channels.”), and comprising four digital ASICs (Phelps ¶0028 “The digital frontend ASIC 16 is scalable, such as providing for 3, 4, 6 or 12 of the same frontend ASIC 16 operating in parallel”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the digital signal processing and beamforming as in Phelps.  The motivation would be to provide scalable imaging systems with ASICS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793